UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6685


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


ADRIAN Y. JACKSON,

                  Defendant - Appellant.



                           No. 09-6686


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ADRIAN Y. JACKSON,

                  Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:04-cr-00191-MR-DCK-5; 3:05-cr-00103-RJC-DCK-
1)


Submitted:    August 5, 2009                 Decided:   August 12, 2009
Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Cary Fialko, RUDOLF, WIDENHOUSE & FIALKO, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In   these   consolidated     appeals,   Adrian     Y.   Jackson

appeals     the   district   court’s    order   denying   his    motion   for

reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006).                 We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Jackson, Nos. 3:04-cr-00191-MR-DCK-5; 3:05-cr-00103-

RJC-DCK-1    (W.D.N.C.    Apr.   6,    2009).    We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       3